 In the Matter Of WALTER UTZINGER, DOING BUSINESS AS J. J. STANTONTRANSPORTATION COMPANYandINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, STABLEMEN AND HELPERS OF AMERICA,LOCAL No. 13.Case No. C-1718.-Decided November 18, 1940Jurisdiction:motor transportation industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Wilbur M. Alter,of Denver, Colo., for the respondent.Mr. R. R. Keigley,of Denver, Colo., for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Local No. 13, affiliatedwith the American Federation of Labor, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Twenty-second Region (Denver, Colorado)issued its complaint dated October 5, 1940, against Walter Utzinger,doing business as J. J. Stanton Transportation Company,' hereincalled the respondent.The complaint alleged that the respondent hadengaged in and was engaging in unf air labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat: 449, hereincalled the Act.Copies of -the complaint, together with notice of hear-ing thereon were duly served uponthe respondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstance (1) that on or about May 12, 1940, the respondent refusedto hire Jim Duncan, Mahlon Saunders, Vern McLean, H. K. Wilson,'On October 5, 1940, pursuant to an order consolidating the cases, a complaint basedupon two separate charges against J J Stanton, doing business as J.' J. StantonTransportation Company and Walter Utzinger, doing business as J J. Stanton Trans-portation Company, was issued.On October 23, 1940, the Board ordered that the casesbe, and theyaiere,'severed28 N. L R. R. No. 7.13 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDand J. D. Garrett, because they joined and assisted the Union andengaged in concerted activities with other employees for the purposesof collective bargaining and other mutual aid and protection; (2) thatfrom May 19, 1940, down to and including the date of the filing of thecomplaint, the respondent has urged,persuaded,and warned'his em-ployees to refrain from joining or retaining membership in the Union,and from engaging in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and pro-tection, and has threatened his employees with discharge if they joinedor assistedthe Union;and (3)that by theaforementioned acts andconduct, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.-On October 28, 1940, before any hearing was held, the respondent,the Union,and the Regional Director entered into a stipulation insettlement of the case.The stipulation provided as follows :Charges having been filed with the Regional Director, Na-tional Labor Relations Board, Twenty-Second Region, complaintwas issued and served on all parties wherein and whereby it wasalleged that the respondent engaged in unfair labor practices inviolation of Section 8, Sub-sections(1) and(3) of the NationalLabor Relations Act (49 Stat. 449).All parties hereto ac-knowledge service of the Complaint,Notice of Hearing, andCharge.It being theintention of the parties to dispose of the matterswhich have arisen, it is hereby stipulated and agreed by andamong Walter Utzinger, doing business as J. J.Stanton Trans-portation Company, by his attorney,Wilbur Alter;International,Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers ofAmerica, Local No. 13,by its business representative,R. R. Keig-ley; and by Charles A. Graham,Regional Director,NationalLabor Relations Board, Twenty-Second Region, as follows :IThe respondent,Walter Utzinger,doing business as J. J. Stan-ton Transportation Company, has since on or about May 19, 1940,carried on the said business,with his principal office and place ofbusiness in Craig, Moffat County, Colorado.The respondent isengaged in the business of transferring,trucking,transporting,and carrying for compensation goods, wares,merchandise, andore, of which the respondent transports in excess of 2,500 tonsduring an average month.More than fifty per cent of suchgoods, wares,merchandise, and ore are transported by the re-spondent from points outside the State of Colorado to points WALTER LJTZINGER15within the State of Colorado, and from points within the Stateof" Colorado to points outside the State of Colorado.The re-spondent admits for the purpose of this proceeding that it is,engaged in interstate commerce within the meaning of Section2, Sub-sections (6) and (7) of the National Labor Relations-Act.IIAll parties hereto waive all further and other procedure pro-vided by, the National Labor Relations Act or the Rules andRegulations of the National Labor Relations Board, includingthe taking of testimony and the making of findings of fact andconclusions of law.IIIThis Stipulation, together with the Charge, Complaint, andNotice of Hearing, may be introduced in evidence by -filing themwith the Chief Trial Examiner of the National Labor RelationsBoard, Washington, D. C., and shall constitute the record in thiscase.IVRespondent agrees to make whole Jim Duncan, Vern McLean,H. K. Wilson, and J. D. Garrett by paying to each of them thesum of Two Hundred and Twenty-five Dollars .($225.00) ; and tomake whole Mahlon Saunders by paying to him the sum ofSeventy-five Dollars ($75.00).It is understood and agreed thatthe payment of the above sums is in full satisfaction of any andall claims that the said named individuals may have or had be-cause of any matter growing out of the charges heretofore filedor the complaint herein.VOn the basis of the facts stipulated in paragraph I above, thepleadings and the record described in paragraph III above, thisstipulation, and by agreement of the parties hereto, the NationalLabor Relations Board-may enter its order in the following formin the above-entitled case :ORDERThe National Labor Relations Board hereby orders that Walterpany, his officers, agents, successors, and assigns will :1.Refrain from :(a) In any rhanner interfering with, restraining, or coercinghis employees in the exercise of their rights in self-organization 16DECISIONSOF NATIONALLABOR RELATIONS BOARDto form, join or assist labor organizations,to bargaincollectivelythrough representatives of their own choosingand to engage inconcerted activitiesfor the purposes of collective bargaining orother mutual aid or protection as guaranteedin Section 7 of theNational LaborRelations Act;(b)Discriminating against any employee because ofhis mem-bership inor activitieson behalf of the International Brother-hood of Teamsters,Chauffeurs,Stablemen andHelpers ofAmerica,Local No. 13;(c)Discouraging membership in the International Brother-hoodof Teamsters,Chauffeurs, Stablemenand Helpersof Amer-ica,LocalNo. 13, or any otherlabor organization of hisemployees.2.Take the followingaffirmativeaction toeffectuatethe poli-cies-of the Act :(a)Post notices in conspicuousplaces inhis garage and placeof businessin Craig, Colorado,for a periodof sixty (60) con-secutive days, statingthat he willrefrain in the manner afore-mentioned ;(b)Pay the statedsum of $225.00 each toJim Duncan, VernMcLean,H. K. Wilson, and J. D. Garrett,and the stated sum of$75.00 toMahlon Saunders ;(c)Notify theRegionalDirector for the Twenty-Second Re-gionin writing within tendays fromthe date of the approvalof this stipulation by the National LaborRelationsBoard as tothe steps the respondent has takento comply with said order.-VIThe respondent hereby consents to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit, uponapplication of the Board, of a consent decree enforcing an orderof the Board in the form hereinabove set forth,and hereby waivesfurther notice of the application for such decree.The Board will,as soon as conveniently possible,make application for said consentdecree.VIIIt-is understood and agreed that this stipulation embodies theentire agreement between the parties and there is no verbal agree-ment of any kind which varies, alters or adds to this stipulation.VIIIIt is understood and agreed further that this stipulation is sub-ject to the approval of the National Labor Relations Board and WALTER UTZINGER17shall become effective immediately upon receipt of notice grantingsuch approval.On November 5, 1940, the Board issued its Order approving theabove stipulation,making it part of the record,and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board pursuant to the provisions of the stipulation.Upon,the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,having his principal office and place of business inCraig,Moffat County,Colorado, is engaged inthe business of trans-ferring, trucking,transporting, and carrying for compensation,goods,wares, merchandise,and ore.The respondent transports more than2,500 tons of goods, wares,merchandise,and ore during an averagemonth, more than 50 percent of which are transported by the respond-ent from points outside the State of Colorado,to points within theState of Colorado, and from points within the State of Colorado topoints outside the State -of Colorado.The respondent concedes for the purpose of the proceeding that itis engagedin interstate commercewithin themeaning ofthe Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation and theentire record in the case,and pursuant to Section 10 (c) of the NationalLaborRelationsAct, the National LaborRelationsBoard herebyorders that Walter Utzinger,doing business as J. J.Stanton Transpor-tation Company,his officers,agents, successors, and assigns will :1.Refrain from :(a) In any manner interfering with, restraining,or coercing hisemployees in the exercise of their rights in self-organization to form,join or assist labor organizations,to bargain collectively through rep-resentatives of their own choosing and to engage in concerted activ-ities for the purposes of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct;-(b)Discriminating against any employee because of his membershipin or activities on behalf of the International Brotherhood of, Team-sters, Chauffeurs, Stablemen and Helpers of America,Local No. 13; ISDECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Discouraging membership in the International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, Local No.13, or any other labor organization of his employees.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Post notices in conspicuous places in his garage and place ofbusiness in Craig, Colorado, for a period of sixty (60) consecutivedays, stating that he will refrain in the manner aforementioned;(b)Pay the stated sum of $225.00 each to Jim Duncan, Vern McLean,H. K. Wilson, and J. D. Garrett, and the stated sum of $75.00 toMahlon Saunders;(c)Notify the Regional Director for the Twenty-Second Region inwriting within ten days from the date of the approval of this stipula-tion by the National Labor Relations Board ' as to the steps the re-spondent has taken to comply with said order.